Per Curiam:
We think the verdict of the jury that there was any enforeible contract to pay the plaintiff a commission by the defendant on the purchase of this property was against the weight of evidence. The finding of the jury that such a contract existed should, therefore, be reversed, the judgment and order appealed from reversed, and new trial, ordered, with costs to appellants to abide the event. Present — Ingraham P. J., McLaughlin, Laughlin, Clarke and Dowling, JJ.; Ingraham, P. J., and McLaughlin, J., concurred in the reversal of the judgment, but think the complaint should be dismissed. Judgment and order reversed, new trial ordered, costs to appellants to abide event.